               Case 2:20-cv-00839-MJP Document 10 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RALF SANDRO WESTERMAYER,                          CASE NO. C20-839

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          FANNIE MAE et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff filed a Notice of Dismissal (Dkt. No. 9), informing the Court that this case was

19   dismissed last month in King County Superior Court. But because this matter was removed to

20   this Court on June 2, 2020 and the order of dismissal in the King County Superior Court was not

21   signed until June 22, 2020, the Court finds the Superior Court did not have jurisdiction to dismiss

22   the case and the dismissal has no effect on this matter. Because it is unclear from Plaintiff’s

23   filing whether he seeks to dismiss this matter in this Court, the Court ORDERS Plaintiff to show

24


     MINUTE ORDER - 1
               Case 2:20-cv-00839-MJP Document 10 Filed 07/20/20 Page 2 of 2



 1   cause whether he seeks dismissal by filing a notice within 14 days of the date of this Order.

 2   Failure to do so will result in the Notice of Dismissal being stricken.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Filed July 20, 2020.

 6
                                                     William M. McCool
 7                                                   Clerk of Court

 8                                                    s/Grant Cogswell
                                                      Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
